                Case 2:20-bk-08857-FMD         Doc 249     Filed 06/18/21    Page 1 of 11


                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION
                                     www.flmb.uscourts.gov

 In re:                                                      Case No. 9:20-bk-08857

                                                             Chapter 11
  SARA JENNIFER POMEROY
   AND ERIC DOUGLAS POMEROY,
                   Debtors.
 __________________________________/

      DEBTORS’ MOTION PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF
       BANKRUPTCY PROCEDURE FOR AN ORDER APPROVING: (1) TERMS OF
         COMPROMISE AND SETTLEMENT BETWEEN THE DEBTORS AND
           CAR BRD WI NEW BERLIN LLC AND CAR BRD WI JANE LLC;
              AND, (2) INCORPORATED SETTLEMENT AGREEMENT

          Sara Jennifer Pomeroy and Eric Douglas Pomeroy (the “Debtors”), by and through their

undersigned counsel and pursuant to Federal Rule of Bankruptcy Procedure 9019, respectfully request

that the Court enter an order (1) approving the terms of compromise and settlement between the Debtors

and CAR BRD WI New Berlin LLC and CAR BRD WI Jane LLC (collectively, the “CARS Parties”);

and, (2) incorporated settlement agreement (the “Motion”). In support of the Motion, the Debtors

respectfully state as follows:

                                   I. Summary of Requested Relief

          1.    By this Motion, the Debtors seeks entry of an order approving a compromise and settlement

with the CARS Parties, pursuant to which, among other things: (a) CAR BRD WI New Berlin LLC and

CAR BRD WI Jane LLC shall be entitled to allowed general unsecured claims of $2,290,826.32 and

$1,513,167.63, respectively (b) the Cars Parties shall support acceptance of the Debtors’ Plan of

Reorganization; (c) the Cars Parties shall receive an aggregate payment in the sum of $1,500 per month

(increasing to $2,500 after 6 months and $3,500 after 18 months) with interest 6% over a three year term

with a balloon payment of $300,000 (less all interest paid) from Boardtracker Reinsurance Ltd.; (d) the

Debtors shall execute a judgment in the amount of $3,803,993.95 in favor of the CARS Parties which
                                                   1
               Case 2:20-bk-08857-FMD         Doc 249      Filed 06/18/21     Page 2 of 11

shall be held in abeyance and discharged upon receipt of full payment of $300,000 by the CARS Parties;

(f) the Cars Parties shall cause its pending adversary proceeding and all pending objections actions

pending before the Court to be withdrawn; and, (g) the parties shall exchange mutual releases.

       2.       This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

Venue is proper under 28 U.S.C. §§ 1408 and 1409. This is a core proceeding as defined in 28 U.S.C.

§ 157(b)(2).

       3.       The statutory predicates for the relief requested herein are Sections Rule 9019 of the

 Federal Rules of Bankruptcy Procedure.

                                  II. Relevant Limited Background

 A.     The Chapter 11 Filing

       4.       On December 2, 2020 (the “Petition Date”), the Debtors filed a joint voluntary petition in

this Court for relief under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). The Debtors

continue to operate their businesses and manage their properties as debtors-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. On December 3, 2020, Debra Jackson was appointed

as the Subchapter V trustee.

 B.     The leases and guarantees with the Cars Parties

       5.      CAR BRD WI New Berlin L.L.C. (“CAR BERLIN”), as landlord, and H2D Motorcycle

Ventures, LLC (“H2D”), as tenant, entered into a lease agreement (the “H2D Lease”) dated June 16,

2016 for non-residential real property located at 1925 S. Moorland Road, New Berlin, Wisconsin 53151

(the “H2D Premises”). Also, on June 16, 2016, Eric D. Pomeroy and Sara J. Pomeroy (collectively, the

“Debtors”) executed an Individual Guaranty and Subordination Agreement (the “New Berlin Individual

Guaranty”), guaranteeing the performance and payment of the payments due under the H2D Lease.

Boardtracker Reinsurance Ltd. and JHD Holdings, Inc. (“JHD”) also executed a Corporate Guaranty and

Subordination Agreement (the “New Berlin Corporate Guaranty”).

       6.      CAR BRD WI Jane L.L.C. (“CAR JANE”), as landlord, and JHD, as tenant, entered into

                                                   2
               Case 2:20-bk-08857-FMD         Doc 249     Filed 06/18/21     Page 3 of 11

a lease agreement (the “JHD Lease”) dated June 16, 2016 for non-residential real property located at 2600

Morse Street, 3223 N. Pontiac Drive, and 3301 N. Pontiac Drive, Janesville, Wisconsin 53545 (the “JHD

Premises”). Also, on June 16, 2016, the Debtors executed an Individual Guaranty and Subordination

Agreement (the “Janesville Individual Guaranty”), guaranteeing the performance and payment of the

payments due under the JHD Lease. Boardtracker Reinsurance Ltd. and H2D also executed a Corporate

Guaranty and Subordination Agreement (the “Janesville Corporate Guaranty”).

       7.      On July 17, 2019, JHD and H2D each filed a voluntary bankruptcy petition pursuant to

chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy

Court for the Eastern District of Wisconsin. See Bankr. E.D. Wis. Case Nos. 19-26914 and 19-26915. On

or about July 17, 2019, JHD and H2D ceased their business operations from their respective premises.

       8.      On October 15, 2019, the Bankruptcy Court for the Eastern District of Wisconsin entered

an order deeming the H2D and JHD Leases rejected and terminating the H2D’s and JHD’s possession of

the subject premises (the “Bankruptcy Order”). Pursuant to the Bankruptcy Order, JHD and H2D made a

partial payment for the post-petition rent in the amount of $100,000.00 and Landlord was permitted to

apply the remaining balance of the Security Deposit against H2D’s and JHD’s obligations under their

respective leases.

C.     Wisconsin Lawsuit by the Cars Parties.

       9.      On April 20, 2020, the Cars Parties filed a Complaint in the Circuit Court for Waukesha

County, Wisconsin against the Debtors and Boardtracker Reinsurance Ltd. to enforce their obligations

under the Janesville Individual Guaranty, the New Berlin Individual Guaranty, the Janesville Corporate

Guaranty, and the New Berlin Corporate Guaranty. See CAR BRD WI Berlin L.L.C., et al. v. Sara J.

Pomeroy, et al., Case No. 2020CV000609. The Cars Parties commenced the action to collect amounts

claimed as due to as a result of the New Berlin Individual Guaranty, New Berlin Corporate Guaranty,

Janesville Individual Guaranty and Janesville Corporate Guaranty executed in connection with the leases

of premises by JHD and H2D for the Harley-Davidson dealerships in New Berlin, Wisconsin and


                                                   3
               Case 2:20-bk-08857-FMD           Doc 249      Filed 06/18/21     Page 4 of 11

Janesville, Wisconsin, owned and operated by JHD and H2D.

 D.      The proofs of claims filed by the CARS Parties

       10.     On May 21, 2020, in the H2D bankruptcy case, CAR BRD WI Berlin LLC filed an

unsecured proof of claim in the amount of $1,605,579.32 and in the JHD bankruptcy case, CAR BRD WI

Berlin LLC filed an unsecured proof of claim in the amount of $1,133,982.69. The Cars Parties properly

applied 11 USC § 502(b)(6) to limit their respective rejection claim damages. The Cars’ Parties claims

arose as a result of the rejection of non-residential leases in the Chapter 11 cases of H2D and JHD, the

owners of Harley-Davidson dealerships located in New Berlin, Wisconsin and Janesville, Wisconsin, as

to which Sara Pomeroy owned interests. On October 15, 2019, an Order of the Bankruptcy Court in the

Eastern District of Wisconsin was entered deeming the subject leases rejected pursuant to Section 365 of

the Bankruptcy Code.

       11.     On February 9, 2021, CAR BRD WI New Berlin LLC filed its unsecured proof of claim

in the amount of $6,452,877.06 and CAR BRD WI Jane LLC filed its unsecured proof of claim in

the amount of $3,158.672.96 with this Court. In this instance, the proofs of claims filed by the Cars Parties

disregarded the limitations on damages proscribed by 11 USC § 502(b)(6).

 E.      Proceedings during Chapter 11 case

       13.     From the outset of this proceeding, the Debtors and the Cars’ Parties have maintained a

litigious posture. The Cars’ Parties sought extensive discovery from the Debtors and third parties including

Harley Davidson Credit Corporation (“HDCC”), JPMorgan Chase and Branch Banking and Trust

Company, which in some instances was duplicative of discovery sought in the H2D and JHD proceedings

in the Eastern District of Wisconsin. The Cars’ Parties filed objections to the Debtors’ claim of

exemptions, the first and second interim fee application of Debtors’ counsel and confirmation of the Plan

as well as the settlement between the Debtors and HDCC.

       14.     The Debtors in turn were compelled to file objections to the proofs of claim of the Cars’

Parties filed with this Court on the basis that such claims were inconsistent with the proofs of claims filed

                                                     4
                Case 2:20-bk-08857-FMD           Doc 249      Filed 06/18/21     Page 5 of 11

in the JHD and H2D Wisconsin bankruptcy proceedings and the limitations on damages proscribed by

Section 502(b)(6) of the Code in favor of guarantors as is widely accepted by this District.

       15.     On April 7, 2021, the CARS’ Parties examined Eric Pomeroy under oath. The Cars’ Parties

suggested that they have grounds to object to the Debtors’ discharge under Section 523 of the Bankruptcy

Code, which the Debtors vigorously dispute. On May 27, 2021, the CARS Parties filed an adversary

proceeding against the Debtors and Boardtracker Reinsurance Ltd. (Case no. 21-ap-00012-FMD). The

adversary proceeding seeks a determination of the dischargeability of the Cars Parties debts pursuant to

11 U.S.C. Sections 523(a)(2)(A) and (B) and 523(a)(6).

       16.     In consideration of controverted issues, possible future disputes and the mutual desire to

avoid the continuing accrual of fees and costs, as well as the uncertainty and delay of litigation, the Debtors

and the Cars’ Parties entered into settlement negotiations and have reached tentative terms of settlement

in and between themselves that are embodied in a Settlement Agreement, a copy of which is attached

hereto as Exhibit “A” (the “Settlement Agreement”).

        17.    As a result of the efforts described above, the parties have agreed upon the terms expressed

in the Settlement Agreement, which in brief, provides for: (a) a monthly payment of $1,500 over a term

of 6 months (increasing to $2,500 after 6 months and $3,500 after 18 months) with interest 6% over a

three year term with a balloon payment of $300,000 (less all interest paid) from Boardtracker Reinsurance

Ltd. (the “Settlement Payment”) to the Cars’ Parties (b) discontinuing all pending litigation amongst the

parties; (c) the Cars’ Parties casting their votes in favor of the Debtor’ plan of reorganization; and (d) the

Debtors shall commit to a judgment in the amount of $3,803,993.95 in favor of the CARS’ Parties which

shall be held in abeyance and discharged upon receipt of full payment of $300,000 by the CARS Parties.

                                              BASIS FOR RELIEF

                                  The Applicable Legal Standards for Approval

       18.     Fed. R. Bankr. P. 9019(a) authorizes the Court, after notice and a hearing, to approve a

compromise or settlement of a controversy. The approval or rejection of a compromise or settlement is

                                                      5
                Case 2:20-bk-08857-FMD           Doc 249      Filed 06/18/21      Page 6 of 11

left to the sound discretion of the Bankruptcy Court, which should approve the settlement when it is fair

and equitable and in the best interests of the estate. In re Kay, 223 B.R. 816, 819 (Bankr. M.D. Fla. 1998).

There is a general policy that encourages settlements and favors compromises. In re Bicoastal Corp., 164

B.R. 1009, 1016 (Bankr. M.D. Fla. 1993) (recognizing that the law favors compromise of disputes); see

also Myers v. Martin (In re Martin), 91 F.3d 389, 394 (3d Cir. 1996); Florida Trailer and Equip. Co. v.

Deal, 284 F.2d 567, 571 (5th Cir. 1960). Some courts have held that a proposed settlement should be

approved unless it yields less than the lowest amount that the litigation could reasonably produce. In re

Holywell Corp., 93 B.R. 291, 294 (Bankr. S.D. Fla. 1988).

        19.     Courts have relied on a number of factors in determining whether to approve a compromise

or settlement pursuant to Bankruptcy Rule 9019(a). These factors include the following: (a) the probability

of success in the litigation; (b) difficulties, if any, to be encountered in matter of collection; (c) the

complexity of the litigation involved and the expense, inconvenience, and delay necessarily attending the

litigation (including the possibility that denial of the settlement will cause the depletion of assets); and (d)

the paramount interests of the creditors and a proper deference to their reasonable views. In re Justice

Oaks II, Ltd., 898 F.2d. 1544, 1549 (11th Cir. 1990), cert. denied sub nom., Wallace v. Justice Oaks II,

Ltd., 498 U.S. 959 (1990); Kay, 223 B.R. at 820; see also 9 Collier on Bankruptcy ¶ 019.03[1] (15th ed.

1993) (noting that the settlement process “requires a bankruptcy judge to assess and balance the value of

the claim that is being compromised against the value to the estate of the acceptance of the compromise

proposal”). After duly reviewing these factors, a bankruptcy court can only be said to err in its approval

of a settlement or compromise if it “fall[s] below the lowest point in the range of reasonableness.” In re

Martin, 490 F.3d 1272, 1275 (11th Cir. 2007). Moreover, the decision of a bankruptcy trustee as to

whether to settle any matter is to be considered a matter within the sound business judgment of the trustee.

In re Morgan, 439 Fed. Appx. 795 (11th Cir. 2011).

        20.     In applying the above substantive legal standards to this case, the Debtors believe the

factors set out in Justice Oaks strongly favor approval of the Settlement Agreement and the terms


                                                      6
                Case 2:20-bk-08857-FMD           Doc 249      Filed 06/18/21     Page 7 of 11

embodied therein.

        A.       Probability of success in the litigation

        21.     The Debtors believe that the continued contested litigation as to the allowance of the proofs

of claims of the Cars’ Parties is meritorious and would be vigorously defended. Similarly, The Cars’

Parties have filed an adversary proceeding objecting to the discharge of their debts under Section 523 of

the Bankruptcy Code which the Debtors’ in turn would vigorously contest. The outcome of all such

litigation is uncertain.

        B.       Difficulties, if any, to be encountered in matter of collection

        22.     Collectability is not a significant factor here as the nature of the relief sought does not

pertain to monies sought against the Cars’ Parties.

       C.      Complexity of the litigation involved and the expense, inconvenience, and delay
necessarily attending the litigation

        23.     The litigation between the Debtors and the Cars’ Parties has a moderate level of

complexity. Prior to the bankruptcy filing, the Debtors and the Cars’ Parties were involved in protracted

litigation pending in Wisconsin. Continued litigation will inevitably delay confirmation of the Debtors’

plan of reorganization.

        D.      The paramount interests of the creditors and a proper deference to their reasonable
views

        24.     The Debtors’ business judgment is that a settlement with the Cars’ Parties as one of its

largest creditors is beneficial to all of its creditors. The source of settlement payments to the Cars’ Parties

will be provided by from Boardtracker Reinsurance Ltd., which was obligated to the Cars’ Parties pursuant

to executed guarantees and is party to litigation commenced by the Cars Parties in against the Debtors in

Wisconsin and the adversary proceeding before this Court. The result will not adversely impact the

Debtors’ projected income stream under its Plan of Reorganization. By obtaining the consent from the

Cars’ Parties to the Plan and resolving a multitude of litigation, the Debtors’ have overcome a potential

obstacle in advancing the case forward to confirmation of the case which is currently scheduled for June

24.
                                                      7
               Case 2:20-bk-08857-FMD           Doc 249     Filed 06/18/21       Page 8 of 11

       WHEREFORE, the Debtors respectfully request the entry of an Order for the reasons stated

hereinabove, to approve the Settlement Agreement attached hereto and the terms of settlement contained

therein, and for any other relief that may be appropriate and just and proper.


        Dated this 18th day of June, 2021.


                                               Respectfully submitted,

                                                SHAPIRO LAW

                                                By: /s/ Peter E. Shapiro
                                                      Peter E. Shapiro, Esq.
                                                      Florida Bar No. 615511
                                                8551 West Sunrise Boulevard, Suite 300
                                                Plantation, Florida 33322
                                                Tel.: (954) 315-1157
                                                pshapiro@shapirolawpa.com




                                                    8
               Case 2:20-bk-08857-FMD         Doc 249     Filed 06/18/21     Page 9 of 11




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served this 18th day of

June, 2021 via CM/ECF, email or US first class mail as indicated on the Service List.


                                             /s/ Peter E. Shapiro
                                             Peter E. Shapiro, Esq.



                                           SERVICE LIST


Marguerite Lee DeVoll on behalf of Creditor CAR BRD WI Berlin, LLC
mdevoll@WattTieder.com

Marguerite Lee DeVoll on behalf of Creditor CAR BRD WI Jane, LLC
mdevoll@WattTieder.com

Kathleen L DiSanto on behalf of Creditor CAR BRD WI Berlin, LLC
kdisanto@bushross.com, bnkecf@bushross.com;ksprehn@bushross.com

Kathleen L DiSanto on behalf of Creditor CAR BRD WI Jane, LLC
kdisanto@bushross.com, bnkecf@bushross.com;ksprehn@bushross.com

Kathleen L DiSanto on behalf of Plaintiff CAR BRD WI Berlin, LLC
kdisanto@bushross.com, bnkecf@bushross.com;ksprehn@bushross.com

Kathleen L DiSanto on behalf of Plaintiff CAR BRD WI Jane, LLC
kdisanto@bushross.com, bnkecf@bushross.com;ksprehn@bushross.com

Bert Echols, III on behalf of Creditor TD Auto Finance, LLC c/o Bert Echols Esq
bechols@evanspetree.com, sbruce@evanspetree.com

Daniel C Fleming on behalf of Creditor Harley-Davidson Credit Corporation
dfleming@wongfleming.com,
jeffrey@needlelaw.com;jmarrazo@wongfleming.com;rhomer@wongfleming.com

Christian G Haman on behalf of Creditor Thomas Deau
chaman@dallagolaw.com, kim@dallagolaw.com

Debra Jackson
djjtrustee1@gmail.com, cdj11@trustesolutions.net

Jennifer L Kneeland on behalf of Creditor CAR BRD WI Berlin, LLC
jkneeland@WattTieder.com, shope@watttieder.com

                                                   9
              Case 2:20-bk-08857-FMD        Doc 249     Filed 06/18/21      Page 10 of 11

Jennifer L Kneeland on behalf of Creditor CAR BRD WI Jane, LLC
jkneeland@WattTieder.com, shope@watttieder.com

Benjamin E. Lambers on behalf of U.S. Trustee United States Trustee - FTM
Ben.E.Lambers@usdoj.gov

Joseph J Marrazo on behalf of Creditor Harley-Davidson Credit Corporation
jmarrazo@wongfleming.com

David C Moore on behalf of Creditor J.M. Kutter Properties LLC
dmoore@nowlan.com

Michael D. Morris on behalf of Creditor Wisconsin Dept of Revenue
morrismd@doj.state.wi.us, kennedyms@doj.state.wi.us

John N Muratides on behalf of Creditor C/o John Muratides CFF Collection, LLC
jmuratides@stearnsweaver.com, lwade@swmwas.com

Jeffrey J Needle on behalf of Creditor Harley-Davidson Credit Corporation
jeffrey@needlelaw.com

Shannon M. Puopolo on behalf of Creditor Byline Bank
shannon.puopolo@henlaw.com, denise.lunsford@henlaw.com;nickie.stewart@henlaw.com

William R. Pursell on behalf of Creditor Wisconsin Dept of Revenue
pursellw@dor.state.fl.us, wrpursell@comcast.net

Chad C Spraker on behalf of Creditor United States (Internal Revenue Service)
chad.spraker@usdoj.gov,
Beverly.Lanier@usdoj.gov;Renee.Erhardt@usdoj.gov;usaflm.ecf@usdoj.gov;tpadocket.mailbox@usdo
j.gov

United States Trustee - FTM
USTPRegion21.TP.ECF@USDOJ.GOV




                                                 10
Case 2:20-bk-08857-FMD   Doc 249   Filed 06/18/21   Page 11 of 11




                   EXHIBIT “A”




                            11
